Citation Nr: 1032437	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disorder, including as secondary to service-connected left 
knee disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which, inter alia, declined to 
reopen the previously denied claim of entitlement to service 
connection for a right knee disability and denied a claim for 
service connection for a cervical spine disability.  

As support for his claim, the Veteran provided testimony before 
RO personnel in January 2005.  The transcript of the hearing has 
been associated with the claims file and has been reviewed.

This matter was previously before the Board in May 2009, at which 
time it was remanded for further evidentiary development.  The 
case has returned to the Board and is again ready for appellate 
action.

The application to reopen the previously denied claim of 
entitlement to service connection for a right knee disability is 
again addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no probative evidence of a current diagnosis of a 
cervical spine disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the "fourth element" notice.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In this case, the Veteran was provided with VCAA notices 
in May 2003 and July 2004.  He also was provided with the May 
2003 VCAA notice prior to the April 2004 rating decision.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, with regard to Dingess, supra, the Veteran was provided 
with such notice in an SSOC issued in March 2010.  However, the 
RO did not readjudicate the claim by way of a subsequent SSOC.  
Thus, in essence, based on the above case law, the timing defect 
in VCAA notice was not rectified.  Regardless, the Court has held 
that the failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the Veteran did 
not submit any additional pertinent evidence in response to the 
March 2010 SSOC and notice pursuant to Dingess.  Therefore, the 
absence of a subsequent SSOC after such notice is not prejudicial 
because the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different than 
the previous adjudication.  Medrano, 21 Vet. App. at 173.  

Further, the Board finds that the duty to assist provisions of 
the VCAA have been met.  All available service treatment records 
(STRs) have been obtained and associated with the Veteran's 
claims folder.  Further, all relevant treatment records 
adequately identified by the Veteran have been procured and 
associated with his claims folder.  He underwent a VA examination 
in connection with his claim.  He also testified at a hearing 
before RO personnel.

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his claim.  Under the circumstances of this case, 
additional efforts to assist the Veteran in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case and that such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
regarding the issue of a cervical spine disorder from its May 
2009 remand.  Specifically, in the May 2009 remand, the RO was to 
provide the Veteran with a VA examination of his cervical spine 
to determine the nature, extent, and etiology of his clamed 
cervical spine disability, including whether it is related to a 
reported in-service injury or the cause of his migraine 
headaches.  The Board finds that the RO has complied with this 
instruction and that the VA examination report dated in November 
2009 substantially complies with the remand directives in the 
Board's May 2009 remand as it responded to the questions posed in 
the May 2009 Board remand.  Stegall, 11 Vet. App. at 268.  

Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  In this case, the Veteran contends that he currently 
has a cervical spine disorder that resulted from an injury he 
sustained to his back during service.  See, e.g., RO hearing 
transcript dated in January 2005.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of the 
condition claimed).  In this regard, a VA examination of the 
Veteran's cervical spine in November 2009 revealed no current 
cervical spine disorder.  The examiner stated that the Veteran 
did not report any complaints for his cervical spine.  Further, 
the examiner noted that the Veteran's STRs did not show a 
cervical spine injury.  The lack of relevant complaints, 
diagnosis of, or treatment for a cervical spine injury or 
disability in the STRs is probative evidence against this claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

Further, while treatment records show complaints of cervical 
pain, there has been no documentation of a definitive diagnosis 
of a cervical spine disorder.  Pain alone, without a diagnosis or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

Although the Veteran is competent to state that he has symptoms 
of a cervical spine disorder, there must be competent medical 
evidence where the determinative issue involves medical causation 
or a medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, absent evidence of a current disability, service connection 
cannot be granted for a cervical spine disorder.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.     

Furthermore, in November 2002, after leaving the military, the 
Veteran was in a motor vehicle accident.  Prior to the accident, 
the record shows that the Veteran complained of neck pain, but 
had not been diagnosed with a cervical spine disability.  A 
November 2002 private medical record from Dr. M. B. states that 
the motor vehicle accident aggravated a pre existing cervical 
condition, meaning the Veteran's previous reports of neck pain.  
An April 2003 private medical record from Dr. T. J. also 
discusses the post-service motor vehicle accident in November 
2002, after which the Veteran reported neck pain.  A June 2003 VA 
examination notes that the Veteran was in a post-service motor 
vehicle accident in November 2002, where he sustained a whiplash 
injury that was treated with a cervical fusion.  It is clear from 
the record that the Veteran injured his cervical spine after 
leaving the military.  

The preponderance of the evidence is against the Veteran's claim, 
and there is no doubt to resolve in his favor.  Service 
connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001). 

ORDER

Service connection for a cervical spine disorder is denied.


REMAND

Before addressing the merits of the issue concerning whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a right knee disorder, the 
Board finds that additional development is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, the Board 
finds that a remand is necessary in order to comply with remand 
directives it had set forth in its May 2009 remand.  
Specifically, in the May 2009 remand, the Board instructed the RO 
to provide the Veteran with a VA examination and medical opinion 
to determine whether his right knee disability first manifested 
during active service, or, if not, whether it was caused or 
aggravated by the service-connected left knee disability.  
However, a VA examiner who examined the Veteran in November 2009 
failed to respond fully to the questions posed in the May 2009 
Board remand.  The November 2009 VA examiner indicated that the 
Veteran's right knee disorder "is less likely as not caused by 
or a result of [service-connected] left knee disorder," but 
there was no opinion provided regarding the relationship between 
the Veteran's right knee disorder and his military service, or 
any indication of whether it was aggravated by the service-
connected left knee disorder, as requested by the May 2009 Board 
remand.

In this regard, secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Thus, the Board finds another remand is necessary to correct this 
matter.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous November 2009 
VA examiner provide an addendum to his or her 
previous opinion, if that physician is still 
available.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  

Specifically, the examiner should provide a 
clarification as to the following:

(a)  Is the Veteran's current right knee 
disorder at least likely as not proximately 
due to, or the result of, his service-
connected left knee disorder?

(b)  Alternatively, if the VA examiner finds 
that the Veteran's right knee disorder is not 
due to his service-connected left knee 
disorder, the VA examiner is requested to 
state whether the Veteran's right knee 
disorder is aggravated by [that is, 
permanently increased in severity as a result 
of] his service-connected left knee disorder?  

(c)  Or, is it at least as likely as not the 
Veteran's right knee disorder is directly due 
to his military service?

A complete rationale should be provided for 
any opinion given.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record. 

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the November 
2009 report is unavailable, and a new 
examiner indicates a physical examination is 
necessary in order to adequately answer the 
questions posed. 

2.  Following completion of the above, 
readjudicate the  claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a right knee disorder, 
including as secondary to service-connected 
left knee disorder, in light of the medical 
nexus opinion provided and any additional 
medical evidence received since the SSOC in 
March 2010.  If the claim is not granted to 
the Veteran's satisfaction, send him and his 
representative another SSOC.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


